In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-19-00233-CR


                          IN RE NOEL VALDEZ ANDRADE, RELATOR


                ORIGINAL PROCEEDING FOR WRIT OF HABEAS CORPUS

                                             June 21, 2019

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

        As a pro se, Noel Valdez Andrade has petitioned this Court for a writ of habeas

corpus. He seeks a reduction in his bail or a personal recognizance bond through the

petition.   The relief is sought to facilitate his investigation for witnesses capable of

establishing his innocence apparently in a pending criminal action.1                          Whether he




        1  We interpret his petition as referring to an unresolved criminal proceeding because of his allusion
to finding witnesses to establish his innocence. If the cause were adjudicated to a final conviction, the need
to find such witness would be greatly reduced, if not non-existent. Nevertheless, our appellate records
indicate that an attorney has filed a notice of appeal on behalf of Andrade purporting to appeal a final
conviction rendered in the very cause mentioned by appellant in the petition for writ. So, the purpose of
this petition for writ of habeas corpus is somewhat unclear. If such a conviction exists and Andrade seeks
our review of same, we note that he is not entitled to hybrid representation, that is, to have counsel
representing him while also representing himself. Ex parte Hallcy, No. 07-16-00471-CR, 2016 Tex. App.
LEXIS 13874, at *1-2 (Tex. App.—Amarillo Dec. 30, 2016, orig. proceeding) (per curiam).
requested similar relief from the trial court is unmentioned. We deny the petition for the

following reasons.

       An original proceeding for writ of habeas corpus filed with this Court must comply

with Rule 52 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.1 (stating

that an original proceeding seeking extraordinary relief such as a writ of habeas corpus

is commenced by filing a petition with the clerk of the appropriate appellate court). The

form and contents of that document are prescribed in Rule 52.3. Among other things, the

relator’s petition must set forth the facts pertinent to the issues or points in question, TEX.

R. APP. P. 52.3(g), and contain a certification through which the party seeking relief

certifies that he reviewed the petition and concluded that every factual statement therein

is supported by competent evidence included in the appendix or record. TEX. R. APP. P.

52.3(j). So too must an appendix accompany the petition, which appendix must contain

various items. TEX. R. APP. P. 52.3(k). Andrade’s petition fails to comply with these

particular requirements and others within 52.3. That he may be representing himself does

not excuse his noncompliance. See In re Murray, No. 07-19-00011-CV, 2019 Tex. App.

LEXIS 1689, at *1-2 (Tex. App.—Amarillo Mar. 5, 2019, orig. proceeding) (per curiam).

       Andrade having failed to abide by applicable rules of appellate procedure, we deny

his petition for writ of habeas corpus. The Clerk of this Court is directed to forward a copy

of this opinion to the last known address of Andrade as well as to the counsel who filed a

notice of appeal on behalf of Andrade in our appellate cause number 07-19-00232-CR.



                                                          Per Curiam

Do not publish.



                                              2